1 Mich. App. 60 (1965)
134 N.W.2d 374
PEOPLE
v.
REED.
Docket No. 226.
Michigan Court of Appeals.
Decided April 19, 1965.
*61 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, James G. Fleming, Prosecuting Attorney, and Michael J. McGann, Assistant Prosecuting Attorney, for the people.
William F. Goler, for defendant.
T.G. KAVANAGH, P.J.
The appellant was arraigned on an information charging him with murder.
The trial court informed him of the charge and advised him that he was entitled to a jury trial and to be represented by counsel at the State's expense. At appellant's request the court appointed counsel and then adjourned the arraignment.
Approximately one and one-half hours later the appellant's counsel, in the appellant's presence, advised the court that the appellant wished to waive the reading of the information which charged murder and to enter a plea of guilty to a charge of murder in the second degree.[*]
The court thereupon questioned the appellant who affirmed what his counsel had stated and after questioning the court about the effect of the plea, told the court that he was pleading guilty to murder in the second degree freely, voluntarily, of his own choice, without threats or promises having been made to him.
After further examination respecting appellant's age, marital status, the homicide itself, his criminal record, residence, and prior employment, the court accepted the plea and sentenced the appellant to life in prison.
The appellant maintains that the trial court did not inform him of the nature of the accusation, or the consequence of his plea of guilty after such plea but before sentence. He says that the plea was not *62 freely and voluntarily made with the full knowledge of the nature of the accusation and that the statements made by him do not constitute a full, free, and unqualified plea of guilty.
All of the claims of the appellant can be considered as one to the effect that the trial court did not observe the requirements of Court Rule No 35A, § 2 (1945)[**] and CL 1948, § 768.35 (Stat Ann 1954 Rev § 28.1058) as to investigation before sentencing, after a plea of guilty.
The court rule and statute were considered in the cases of People v. Bumpus (1959), 355 Mich 374, and People v. Barrows (1959), 358 Mich 267, and the trial judge's responsibility thereunder defined.
The latter case sets out the requirement that the court must examine the accused, and the former that, "the form and manner of this examination has not been prescribed but is left to the discretion of the judges, to be exercised by him in the manner best suited to the parties and the offense." (People v. Bumpus, supra at 380.)
We find no reversible error. Affirmed.
McGREGOR and QUINN, JJ., concurred.
NOTES
[*]  See CL 1948, § 750.317 (Stat Ann 1954 Rev § 28.549).  REPORTER.
[**]  Added June, 1947, effective September 1, 1947, 318 Mich xxxix.  REPORTER.